Citation Nr: 1227327	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-13 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant and grandson


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines., which denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  

The Board acknowledges that this RO also issued a March 2009 decision denying the appellant's claims for service-connected disability compensation and nonservice-connected disability pension benefits.  However, the appellant limited his notice of disagreement and substantive appeal to the issue noted on the title page. 

In June 2012, the appellant was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge, who was designated by the Chairman of the Board to conduct the hearing pursuant to 38 U.S.C.A. § 7101 (c) (West 2002 & Supp. 2011).

As a final introductory matter, the Board observes that, in addition to reviewing the appellant's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011, Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that the appellant's Virtual VA file is devoid of any additional evidence that is material to the current appeal and, thus, need not be further addressed at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002 & 2011); 38 C.F.R. § 3.203 (2011); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, in written statements and testimony before the Board, contends that he had recognized guerrilla service in the Philippine Commonwealth Army, during World War II.  As such, he asserts that he is entitled to a one-time payment from the FVEC Fund. 

By way of history, the Board notes that the Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were incorporated into the United States Armed Forces of the Far East by an order of President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that the majority of those served in the above units did not have qualifying active service for the purpose of receiving VA benefits.  38 U.S.C.A. § 107.

The particular benefit claimed in the instant case originated on February 17, 2009, when President Barack H. Obama signed the American Recovery and Reinvestment Act to promote "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  That legislation established the FVEC Fund, which is charged with providing one-time payments to 'eligible persons' in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).

An 'eligible person' is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order dated July 26, 1941.  This includes any person who served in military units such as the organized guerrilla forces, under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; as well as any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The Act further directs VA to 'administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section.'  

Specifically, VA is authorized by statute to prescribe 'regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits' under the laws administered by VA.'  38 U.S.C.A. §  501(a)(1).  Pursuant to that authority, regulatory guidelines have been developed governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.

The above guidelines provide that, for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b).  

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

It is well-established that findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  Moreover, the United States Court of Appeals for the Federal Circuit has reached this conclusion with respect to a claimant who alleged qualifying active service in the Philippine Army.  See e.g. Soria v. Brown, 118 Fed. 3rd 747, 749 (Fed. Cir. 1997) (noting that '[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, the VA properly refused to consider his claim for Veterans' benefits based on that service.').

In support of his initial application for compensation, the appellant submitted multiple documents purporting to show that he served as a recognized guerilla with K Company, 3rd Battalion, 1st Regiment LGAF (Luzon Guerrilla Armed Forces) from January 20, 1945, to October 31, 1945.  Those documents included a Certification from the General Headquarters, Armed Forces of the Philippines Office of the Adjutant General, dated November 13, 2008; and records of outpatient care and hospitalization from the Veterans Memorial Medical Center, dated from January 1991 to June 2008.  

Upon receipt of the above documents, the RO contacted the service department and requested verification of the appellant's alleged service.  In its request, the RO included the information the appellant had provided in support of his claim.  However, a March 2009 response from the National Personnel Records Center (NPRC) indicated that the appellant had not accrued any qualifying service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States.  Consequently, the RO determined that the appellant did not have the requisite service to establish eligibility for payment from the Filipino Veterans Equity Compensation Fund and, thus, denied his claim. 

In his subsequent appeal, the appellant has submitted written statements and Board testimony contesting the RO's decision and attesting to his service as a soldier in the recognized guerillas.  Moreover, in an effort to corroborate his own lay assertions, the appellant has provided additional documentation, including certifications from the Philippine Veterans Affairs Office and the Philippine Armed Forces' Office of the Adjutant General; copies of identification cards issued by the Philippine Army and his purported guerilla unit; and written and transcribed statements from his grandson and his long-time friend. 

The Board acknowledges that all of the above documentation is intended to establish the appellant's recognized guerilla service.  Nevertheless, the Board notes that none of the sources of that documentation is qualified to make such a finding.  On the contrary, confirmation of a FVEC applicant's qualifying military service can only come from the NPRC or another accredited United States service department.  See 38 C.F.R. § 3.203.  

Additionally, the Board notes that, while the appellant has submitted copies of prior VA decisions granting FVEC benefits, those favorable adjudications are addressed to other FVEC applicants.  As such, those decisions have no direct bearing on the specific facts at issue here.  Therefore, they cannot serve as an evidentiary basis for granting the appellant's claim.  Indeed, the January 2011 Board decision that granted FVEC benefits in another case was actually reconsidered and ultimately replaced by another Board decision denying FVEC benefits.  As for additional evidence associated with the claims file after the October 2011 supplemental statement of the case, the information contained therein is duplicative of information necessary to verify service that was previously considered by the RO so a waiver was not needed.    

Next, the Board acknowledges that, in addition to the aforementioned lay statements, testimony, and documentation, the appellant has submitted other evidence in connection with his appeal.  However, while the Board has thoroughly reviewed all of appellant's submissions, it need not provide an exhaustive description of each piece of evidence contained therein.  On the contrary, while the Board has an obligation to provide reasons and bases supporting its decision, it has no duty to discuss in detail every iota of evidence submitted by the appellant or on his behalf.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Moreover, the appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Significantly, none of the newly submitted lay evidence and official documentation qualifies as acceptable proof of service under the provisions of 38 C.F.R. § 3.203, outlined above.  On the contrary, that new evidence was not issued by the service department, nor does it contain the necessary information to establish entitlement to the benefit sought.  As such, that evidence may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  

In any event, the Board observes that the NPRC has duly considered the appellant's application for VA benefits and certified that he had no qualifying active service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas.  As noted above, that service organization's initial negative certification was rendered in March 2009, prior to the appellant's submission of additional evidence in support of his appeal.  Significantly, however, in May 2010 the NPRC subsequently reviewed the amended record and issued another certification confirming that the appellant did not have service that rendered him eligible for VA benefits.  The Board is bound by that service department's finding.  See e.g., Capellan v. Peake, 539 F.3d 1373, 1376 (Fed. Cir. 2008) (noting that 'if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA').

For the foregoing reasons, the Board concludes that the appellant does not meet the requisite legal requirements for obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund.  As such, his claim for benefits must be denied.  

In reaching this conclusion, the Board wishes to emphasize that it remains sympathetic to the appellant and does not question the sincerity of his belief that he is entitled to VA benefits, specifically in the form of payment from the Filipino Veterans Equity Compensation Fund.  Nevertheless, the Board is without authority to grant the appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002 & 2011); Harvey v. Brown, 6 Vet. App. 416 (1994).

Finally, the Board observes that the provisions of the law regarding notice and assistance with development have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter. 38 U.S.C.A. § 5103A; Manning v. Principi, 16 Vet. App. 534 (2002).



ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


